      Case 1:20-cv-06377-MKV Document 11 Filed 10/30/20 Page 1 of 1
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #:
UNITED STATES DISTRICT COURT
                                                       DATE FILED: 10/30/2020
SOUTHERN DISTRICT OF NEW YORK

 DILENIA PAGUADA, on behalf of herself and all others
 similarly situated,

                            Plaintiff,
                                                                          1:20-cv-06377-MKV
                              -against-
                                                                        ORDER OF DISMISSAL
 KIND MANAGEMENT, INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On October 15, 2020, the parties filed a Notice of Settlement informing the Court that the

parties have reached a settlement in principle [ECF No. 10]. Accordingly, IT IS HEREBY

ORDERED that the above-captioned action is discontinued without costs to any party and without

prejudice to restoring the action to this Court’s calendar if the application to restore the action is

made by November 29, 2020. If no such application is made by that date, today’s dismissal of

the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d

Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: October 30, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
